DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 15, 2022 has been entered.
The amendment of claims 9, 13, 14, and 17 and cancellation of claims 1-8 and 12 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b), 102(a)(1), 102(a)(2), and 103 rejections have been withdrawn.

Drawings
The replacement drawings filed on March 15, 2022 have been accepted.

Terminal Disclaimer
The terminal disclaimer filed on March 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patent No. 10,380,730 and U.S. Patent No. 10,713,770 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 9-11 and 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has overcome all of the rejections by amending the claims, incorporating allowable subject matter, and filing an eTD. The examiner’s statement of reasons for indicating 
In summary, the prior art of record teaches that it was known at the time the application was filed to acquire information including depth, distance, time intervals, and head shapes to track and detect a moving object.
However, the prior art, alone or in combination, does not appear to teach or suggest storing head shapes of a plurality of persons from a first person to an Nth person, N is an integer equal to or greater than 2, the storage unit storing a plurality of identifiers from a first identifier to an Mth identifier, the Mth identifier being used to discriminate the Mth person from the other persons, M is an integer not less than 1 and not more than N, the processor identifying the object person using the extracted head shape and the plurality of identifiers from the first identifier to the Mth identifier; 
extracting a plurality of part information with a second time length from the first information at mutually-different times; calculating the first correlation coefficient for each of the plurality of the part information and extracting the plurality of tentative similarity points, based on the first correlation information which the first correlation coefficient is highest, as the plurality of similarity points; and 
repeating the fourth step to the tenth step for each of the other mutually-different part information extracted in the second step, determining one group of the plurality of tentative similarity points corresponding to the first correlation information which the first correlation coefficient is highest, and calculating time intervals between the one group of the plurality of tentative similarity points.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667